Name: 2008/158/EC: Council Decision of 18 February 2008 extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  politics and public safety;  Africa;  European construction;  political framework
 Date Published: 2008-02-26

 26.2.2008 EN Official Journal of the European Union L 51/19 COUNCIL DECISION of 18 February 2008 extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (2008/158/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 300(2) thereof, Having regard to the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000 (1) and revised in Luxembourg on 25 June 2005 (2), Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) By Council Decision 2002/148/EC (4), the consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EC Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. (2) By Decision 2007/127/EC the application of the measures referred to in Article 2 of Decision 2002/148/EC, which had been extended until 20 February 2004 by Article 1 of Decision 2003/112/EC (5), until 20 February 2005 by Article 1 of Decision 2004/157/EC (6), until 20 February 2006 by Article 1 of Decision 2005/139/EC (7) and until 20 February 2007 by Article 1 of Decision 2006/114/EC (8), were extended for a further period of twelve months until 20 February 2008. (3) The essential elements cited in Article 9 of the ACP-EC Partnership Agreement continue to be violated by the Government of Zimbabwe, and the current conditions in Zimbabwe do not ensure respect for human rights, democratic principles and the rule of law. (4) The period of application of the measures should therefore be extended, HAS DECIDED AS FOLLOWS: Article 1 The period of application of the measures referred to in Article 2 of Decision 2002/148/EC shall be extended until 20 February 2009. The measures shall be kept under constant review. The letter in the Annex to this Decision shall be addressed to the President of Zimbabwe. Article 2 This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 18 February 2008. For the Council The President D. RUPEL (1) OJ L 317, 15.12.2000, p. 3. Agreement as last amended by Decision No 4/2007 (OJ L 25, 30.1.2008, p. 11). (2) OJ L 209, 11.8.2005, p. 26. (3) OJ L 317, 15.12.2000, p. 376. Internal Agreement as last amended by Internal Agreement of 10 April 2006 (OJ L 247, 9.9.2006, p. 48). (4) OJ L 50, 21.2.2002, p. 64. Decision as last amended by Decision 2007/127/EC (OJ L 53, 22.2.2007, p. 23). (5) OJ L 46, 20.2.2003, p. 25. (6) OJ L 50, 20.2.2004, p. 60. (7) OJ L 48, 19.2.2005, p. 28. (8) OJ L 48, 18.2.2006, p. 26. ANNEX Brussels, ¦ The European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law form the basis of our relations. By letter of 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EC Partnership Agreement and to take certain appropriate measures within the meaning of Article 96(2)(c) of that Agreement. By letters of 19 February 2003, 19 February 2004, 18 February 2005, 15 February 2006 and 21 February 2007, the European Union informed you of its decisions not to revoke the appropriate measures and to extend the period of application until 20 February 2004, 20 February 2005, 20 February 2006, 20 February 2007 and 20 February 2008 respectively. Twelve months later, the European Union considers that no significant progress has been made in the five areas referred to in the Council Decision of 18 February 2002. In the light of the above, the European Union does not consider that the appropriate measures can be revoked and has decided to extend their period of application until 20 February 2009. The European Unions position will be kept under constant review, including on the basis of an in-depth assessment of the situation after the completion of the SADC initiative on Zimbabwe and the upcoming elections. The European Union would once again emphasise that it is not penalising the Zimbabwean people and that it will continue its contribution to operations of a humanitarian nature and projects in direct support of the population, in particular projects in the social sectors, democratisation, respect for human rights and the rule of law, which are not affected by these measures. The European Union wishes to reiterate that the application of appropriate measures within the meaning of Article 96 of the ACP-EC Partnership Agreement is no obstacle to political dialogue as provided for in Article 8 of that Agreement. With this in mind, the European Union wishes to underline once again the importance that it attaches to future EC-Zimbabwe cooperation and to confirm its willingness to make continued use of the opportunity provided by the ongoing 10th EDF programming exercise to carry on the dialogue and make progress in the near future towards a situation where the resumption of full cooperation becomes possible. Yours faithfully, For the Commission For the Council